Exhibit 10.8
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is dated as of November 17,
2008, by and between Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”) and Eric Danziger (the “Executive”).
     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to serve the Company, in accordance with the terms and conditions of
this Agreement.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
SECTION I
EMPLOYMENT; POSITION AND RESPONSIBILITIES
     The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment as provided in Section II
below and upon the terms and conditions provided in this Agreement. During the
Period of Employment, the Executive shall serve as, Chief Executive Officer of
Wyndham Hotel Group, LLC (the Company’s lodging business), (the “Hotel Group”).
The Executive shall report to, and be subject to the direction of, the Chief
Executive Officer of the Company (the “Supervising Officer”). The Executive
shall perform such duties and exercise such supervision with regard to the
business of the Company as are associated with his respective positions, such as
exercising responsibility for the lodging segment results, as well as such
reasonable additional duties as may be prescribed from time to time by the
Supervising Officer. The Executive shall, during the Period of Employment,
devote substantially all of his time and attention during normal business hours
to the performance of services for the Company. The Executive shall maintain a
primary office and conduct his business in Parsippany, New Jersey (the “Business
Office”), except for normal and reasonable business travel in connection with
his duties hereunder.
SECTION II
PERIOD OF EMPLOYMENT
     The period of the Executive’s employment under this Agreement (the “Period
of Employment”) shall begin on or before January 2, 2009, and shall end on the
third anniversary of the Effective Date (as defined below), subject to earlier
termination as provided in this Agreement. No later than 180 days prior to the
expiration of the Period of Employment, the Company and the Executive will
commence a good faith negotiation regarding extending the Period of Employment;
provided, that, neither party hereto shall have any obligation hereunder or
otherwise to consummate any such extension or any new agreement relating to the
Executive’s employment with the Company. For the avoidance of doubt, the
Executive shall not

 



--------------------------------------------------------------------------------



 



be entitled to payments pursuant to Section VI(a) of this Agreement by reason of
the Company electing to not enter into a new agreement with the Executive
following the Period of Employment. Notwithstanding anything to the contrary
herein, in the event that the Executive does not begin his employment on or
before January 2, 2009, then this Agreement and all of the rights and
obligations of the parties hereto hereunder shall terminate and be void and of
no force or effect. For purposes of this Agreement, the term “Effective Date”
means the date on which the Executive’s employment with the Company begins.
SECTION III
COMPENSATION AND BENEFITS
     For all services rendered by the Executive pursuant to this Agreement
during the Period of Employment, including services as an executive officer,
director or committee member of the Company or any subsidiary or affiliate of
the Company, the Executive shall be compensated as follows:

  (a)   Base Salary. Beginning on the Effective Date, the Company shall
initially pay the Executive a fixed base salary (“Base Salary”) equal to
$500,000, per annum, and thereafter the Executive shall be eligible to receive
annual increases as the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) deems appropriate, in accordance with
its customary procedures regarding salaries of senior officers. Base Salary
shall be payable according to the customary payroll practices of the Company,
but in no event less frequently than once each month.     (b)   Annual Incentive
Awards. The Executive will be eligible to earn an annual bonus for each fiscal
year of the Company during the Period of Employment based upon a target bonus
equal to 100% of Base Salary earned during each such year, subject to the
attainment by the Company and/or the Hotel Group of applicable performance
targets established and certified by the Committee, including, if approved by
the Committee, performance and bonus targets relating to the attainment of
above-target performance (each such annual bonus, an “Incentive Compensation
Award”). The Executive’s bonus targets relating to Incentive Compensation Awards
will be established by the Company based upon financial performance targets
substantially equivalent to those applicable to other comparable senior
executive officers (excluding the Supervising Officer). The Incentive
Compensation Award shall be paid to the Executive by March 15th of the calendar
year following the calendar year with respect to which the performance targets
relate; provided, however, that the Executive shall remain employed by the
Company on the date of payment.     (c)   Long-Term Incentive Awards. As
promptly as possible after the opening the Company’s first trading window
following the Effective Date, the Committee shall grant the Executive a long
term equity award with an aggregate grant date value equal to $1,500,000, which
shall be comprised of such instruments as shall be granted to other
similarly-situated senior executive officers (excluding the

2



--------------------------------------------------------------------------------



 



      Supervising Officer) (the “2009 Grant”). The 2009 Grant shall vest as
determined by the Committee, including with respect to any performance-based
conditions applicable to vesting, in its sole and absolute discretion, and shall
be subject to the terms and conditions of the Company’s 2006 Equity and
Incentive Plan, a copy of which was previously provided to the Executive and
which is publicly available as an exhibit to the Company’s periodic filings with
the Securities and Exchange Commission, and the applicable agreement evidencing
such award as determined by the Committee. Thereafter, the Executive shall be
eligible for long term incentive awards as determined by the Committee, and the
Executive will participate in such grants at a target compensation level
commensurate with his position as a senior executive officer of the Company. For
purposes of this Agreement, awards described in this paragraph are referred to
as “Long Term Incentive Awards.”

  (d)   Relocation. The Executive will be provided with relocation assistance in
accordance with the Company’s relocation policy.     (e)   Additional Benefits.
The Executive shall be entitled to participate in all other compensation and
employee benefit plans or programs and receive all benefits and perquisites for
which salaried employees of the Company generally are eligible under any plan or
program now in effect, or later established by the Company, on the same basis as
most similarly situated senior executives of the Company with comparable duties
and responsibilities. The Executive shall participate to the extent permissible
under the terms and provisions of such plans or programs, and in accordance with
the terms of such plans and program. For 2009, such programs shall include
access to a company-provided car, financial planning and tax services and
executive medical benefits upon the same terms and conditions applicable to
similarly situated executives of the Company (other than the Supervising
Officer).

SECTION IV
BUSINESS EXPENSES
     The Company shall promptly reimburse the Executive for all reasonable
travel and other expenses incurred by the Executive in connection with the
performance of his duties and obligations under this Agreement. The Executive
shall comply with such limitations and reporting requirements with respect to
expenses as may be established by the Company from time to time for its
executive officers and shall promptly provide all appropriate and requested
documentation in connection with such expenses. The Company shall reimburse all
taxable business expenses to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the expenses are
incurred.

3



--------------------------------------------------------------------------------



 



SECTION V
DEATH AND DISABILITY
     The Period of Employment shall end upon the Executive’s death. If the
Executive becomes Disabled (as defined below) during the Period of Employment,
the Period of Employment may be terminated at the option of the Executive upon
notice of resignation to the Company, or at the option of the Company upon
notice of termination to the Executive. For purposes of this Agreement,
“Disability” shall have the meaning set forth in Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and the rules and regulations
promulgated thereunder (“Code Section 409A”). The Company’s obligation to make
payments to the Executive under this Agreement shall cease as of such date of
termination, except for Base Salary and any Incentive Compensation Awards earned
but unpaid as of the date of such termination, which shall be paid in accordance
with the terms set forth in Section III(a) and Section III(b), respectively.
Notwithstanding the foregoing, the Company will not take any action with respect
to the Executive’s employment status pursuant to this paragraph earlier than the
date on which the Executive becomes eligible for long-term disability benefits
under the Company’s long-term disability plan in effect from time to time.
SECTION VI
EFFECT OF TERMINATION OF EMPLOYMENT

  (a)   Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below): the
Company shall pay the Executive (or his surviving spouse, estate or personal
representative, as applicable), in accordance with paragraph (d) below, a lump
sum payment equal to 200% multiplied by the sum of (i) the Executive’s then
current Base Salary, plus (ii) the Executive’s then current target Incentive
Compensation Award. In addition, upon such event, all time-based Long Term
Incentive Awards (including all stock options and stock appreciation rights)
granted on or after the Effective Date which would have otherwise vested within
one year following the Executive’s termination of employment, will become vested
and, subject to paragraph (d) below, paid upon the Executive’s termination of
employment, and any such awards which are stock options or stock appreciation
rights will remain outstanding for a period of two years (but not beyond the
original expiration date) following the Executive’s termination of employment.
With respect to any performance-based Long Term Incentive Awards (including
restricted stock units but excluding stock options and stock appreciation
rights) granted on or after the Effective Date, provided that the performance
goals applicable to the Long-Term Incentive Award are achieved, the Executive
shall be entitled to vest in and be paid a pro-rata portion of such Long Term
Incentive Award based upon the portion of the full performance period during
which the Executive was employed by the Company plus 12 months (or, if less,
assuming employment for the entire performance period). Subject to paragraph
(d) below, any vested performance-based Long Term Incentive Awards shall be paid
to the Executive at the time that the awards vest

4



--------------------------------------------------------------------------------



 



      and are paid to employees generally. The provisions relating to Long Term
Incentive Awards set forth in this paragraph shall not supersede or replace any
provision or right of the Executive relating to the acceleration of the vesting
of such awards in the event of a change in control of the Company or the
Executive’s death or disability, whether pursuant to an applicable stock plan
document or award agreement.     (b)   Termination for Cause; Resignation. If
the Executive’s employment terminates due to a Termination for Cause or a
Resignation, Base Salary earned but unpaid as of the date of such termination
shall be paid to the Executive in accordance with paragraph (d) below.
Outstanding stock options and other equity awards held by the Executive as of
the date of termination shall be treated in accordance with their terms.     (c)
  For purposes of this Agreement, the following terms have the following
meanings:

  (i)   “Termination for Cause” means a termination of the Executive’s
employment due to (a) the Executive’s willful failure to substantially perform
his duties as an employee of the Company or any subsidiary (other than any such
failure resulting from incapacity due to physical or mental illness), (b) any
act of fraud, misappropriation, dishonesty, embezzlement or similar conduct
against the Company or any subsidiary, (c) the Executive’s conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal), (d) the
Executive’s gross negligence in the performance of his duties or (e) the
Executive purposefully or negligently makes (or has been found to have made) a
false certification to the Company pertaining to its financial statements.
Unless the Company reasonably determines in its sole discretion that the
Executive’s conduct is not subject to cure, then the Company will provide notice
to the Executive of its intention to terminate the Executive’s employment and
that such termination is a Termination for Cause, along with a description of
the Executive’s conduct which the Company believes gives rise to the Termination
for Cause, and provide the Executive with a period of 15 days to cure such
conduct and/or challenge the Company’s determination that such termination was a
Termination for Cause; provided, however, that (i) the determination of whether
such conduct has been cured and/or gives rise to a Termination for Cause shall
be made by the Company in its sole discretion and (ii) the Company shall be
entitled to immediately and unilaterally restrict or suspend the Executive’s
duties during such 15 day period pending such determination.     (ii)  
“Constructive Discharge” means (a) any material breach by the Company of the
terms of this Agreement, (b) a material diminution in Base Salary or (c) a
material diminution in the Executive’s authority, duties or responsibilities.
The Executive will provide the Company a written notice which describes the
circumstances being relied on for such termination with respect to this
Agreement within thirty (30) days after the event giving rise to the notice. The
Company will have thirty (30) days

5



--------------------------------------------------------------------------------



 



      after receipt of such notice to remedy the situation prior to the
termination for Constructive Discharge.

  (iii)   “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to
death, disability, or Termination for Cause.     (iv)   “Resignation” means a
termination of the Executive’s employment by the Executive, other than in
connection with a Constructive Discharge.

  (d)   Conditions to Payment and Acceleration. In the event of a termination
under this Section VI, Base Salary earned but unpaid as of the date of such
termination shall be paid in accordance with Section III(a), and any Incentive
Compensation Awards earned but unpaid as of the date of such termination shall
be paid in accordance with Section III(b). All payments due to the Executive
under the first sentence of Section VI(a) shall be made in a lump sum to the
Executive within 60 days following the date of termination; provided, however,
that such payment shall be subject to, and contingent upon, the execution by the
Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion. The payments due to the Executive under this Section VI
shall be in lieu of any other severance benefits otherwise payable to the
Executive under any severance plan of the Company or its affiliates.

SECTION VII
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

  (a)   The Executive shall, with reasonable notice during or after the Period
of Employment, furnish information as may be in his possession and fully
cooperate with the Company and its affiliates as may be requested in connection
with any claims or legal action in which the Company or any of its affiliates is
or may become a party. After the Period of Employment, the Executive shall
cooperate as reasonably requested with the Company and its affiliates in
connection with any claims or legal actions in which the Company or any of its
affiliates is or may become a party. The Company agrees to reimburse the
Executive for any reasonable out-of-pocket expenses incurred by Executive by
reason of such cooperation, including any loss of salary, and the Company shall
make reasonable efforts to minimize interruption of the Executive’s life in
connection with his cooperation in such matters as provided for in this
paragraph.     (b)   The Executive recognizes and acknowledges that all
information pertaining to this Agreement or to the affairs; business; results of
operations; accounting methods, practices and procedures; members; acquisition
candidates; financial condition; clients; customers or other relationships of
the Company or any of its affiliates (“Information”) is confidential and is a
unique and valuable asset of the

6



--------------------------------------------------------------------------------



 



      Company or any of its affiliates. Access to and knowledge of certain of
the Information is essential to the performance of the Executive’s duties under
this Agreement. The Executive shall not during the Period of Employment or
thereafter, except to the extent reasonably necessary in performance of his
duties under this Agreement, give to any person, firm, association, corporation,
or governmental agency any Information, except as may be required by law. The
Executive shall not make use of the Information for his own purposes or for the
benefit of any person or organization other than the Company or any of its
affiliates. The Executive shall also use his best efforts to prevent the
disclosure of this Information by others. All records, memoranda, etc. relating
to the business of the Company or its affiliates, whether made by the Executive
or otherwise coming into his possession, are confidential and shall remain the
property of the Company or its affiliates.   (c)    

  (i)   During the Period of Employment and the Post Employment Period, (as
defined below and, together with the Period of Employment, the “Restricted
Period”), irrespective of the cause, manner or time of any termination, the
Executive shall not use his status with the Company or any of its affiliates to
obtain loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship to the Company or any
of its affiliates.     (ii)   During the Restricted Period, the Executive shall
not make any statements or perform any acts intended to or which may have the
effect of advancing the interest of any existing or prospective competitors of
the Company or any of its affiliates or in any way injuring the interests of the
Company or any of its affiliates. During the Restricted Period, the Executive,
without prior express written approval by the Board, shall not engage in, or
directly or indirectly (whether for compensation or otherwise) own or hold any
proprietary interest in, manage, operate, or control, or join or participate in
the ownership, management, operation or control of, or furnish any capital to or
be connected in any manner with, any business or venture which competes in any
way or manner with the Company’s lodging business, as such business or
businesses may be conducted from time to time, either as a general or limited
partner, proprietor, common or preferred shareholder, officer, director, agent,
employee, consultant, trustee, affiliate, or otherwise. The Executive
acknowledges that the Company’s and its affiliates’ businesses are conducted
nationally and internationally and agrees that the provisions in the foregoing
sentence shall operate throughout the United States and the world.     (iii)  
During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any then-current clients of the
Company or any of its affiliates for any existing business of the Company or any
of its affiliates or discuss with any employee of the Company or any of its
affiliates information or operation of any business intended to compete with the
Company or any of its affiliates.

7



--------------------------------------------------------------------------------



 



  (iv)   During the Restricted Period, the Executive shall not interfere with
the employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
the Company or any of its affiliates. The Executive hereby represents and
warrants that the Executive has not entered into any agreement, understanding or
arrangement with any employee of the Company or any of its affiliates pertaining
to any business in which the Executive has participated or plans to participate,
or to the employment, engagement or compensation of any such employee.     (v)  
For the purposes of this Agreement, the term “proprietary interest” means legal
or equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company, the term “affiliate” shall
include without limitation all subsidiaries and licensees of the Company and the
term, “Post Employment Period” means either (1) if the Executive’s employment
terminates for any reason at such time following the expiration of the Period of
Employment hereunder, a period of one year following the Executive’s termination
of employment; or (2) if the Executive’s employment terminates during the Period
of Employment hereunder, a period of two years following the Executive’s
termination of employment.

  (d)   The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company shall be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VII without the necessity
of showing any actual damage or that monetary damages would not provide an
adequate remedy. Such right to an injunction shall be in addition to, and not in
limitation of, any other rights or remedies the Company may have. Without
limiting the generality of the foregoing, neither party shall oppose any motion
the other party may make for any expedited discovery or hearing in connection
with any alleged breach of this Section VII.     (e)   The period of time during
which the provisions of this Section VII shall be in effect shall be extended by
the length of time during which the Executive is in breach of the terms hereof
as determined by any court of competent jurisdiction on the Company’s
application for injunctive relief.     (f)   The Executive agrees that the
restrictions contained in this Section VII are an essential element of the
compensation the Executive is granted hereunder and but for the Executive’s
agreement to comply with such restrictions, the Company would not have entered
into this Agreement.

8



--------------------------------------------------------------------------------



 



SECTION VIII
INDEMNIFICATION
     The Company shall indemnify the Executive to the fullest extent permitted
by the laws of the state of the Company’s incorporation in effect at that time,
or the certificate of incorporation and by-laws of the Company, whichever
affords the greater protection to the Executive (including payment of expenses
in advance of final disposition of a proceeding as permitted by such laws or
certificate of incorporation and bylaws).
SECTION IX
MITIGATION
     The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.
SECTION X
WITHHOLDING TAXES
     The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from applicable payments under this Agreement all federal,
state, city or other taxes that shall be required pursuant to any law or
governmental regulation.
SECTION XI
EFFECT OF PRIOR AGREEMENTS
     This Agreement shall supersede any prior agreements between the Company and
the Executive relating to the terms of the Executive’s employment, and any such
prior agreement shall be deemed terminated without any remaining obligations of
either party thereunder (excluding agreements relating to outstanding incentive
compensation and equity awards which explicitly survive).
SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS
     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon

9



--------------------------------------------------------------------------------



 



such a consolidation, merger or sale of assets the term “the Company” shall mean
the other corporation and this Agreement shall continue in full force and
effect.
SECTION XIII
MODIFICATION
     This Agreement may not be modified or amended except in writing signed by
the parties hereto. No term or condition of this Agreement shall be deemed to
have been waived except in writing by the party charged with waiver. A waiver
shall operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act as a waiver of anything other than
that which is specifically waived.
SECTION XIV
GOVERNING LAW
     This Agreement has been executed and delivered in the State of New Jersey
and its validity, interpretation, performance and enforcement shall be governed
by the internal laws of that state.
SECTION XV
ARBITRATION

  (a)   Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement of
the parties hereto (other than with respect to the matters covered by
Section VII for which the Company may, but shall not be required to, seek
injunctive relief) shall be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party hereto who is aggrieved shall deliver a
notice to the other party hereto setting forth the specific points in dispute.
Any points remaining in dispute twenty (20) days after the giving of such notice
may be submitted to arbitration in New Jersey, to the American Arbitration
Association, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association, modified only as
herein expressly provided. After the aforesaid twenty (20) days, either party
hereto, upon ten (10) days notice to the other, may so submit the points in
dispute to arbitration. The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.     (b)   The
decision of the arbitrator on the points in dispute shall be final, unappealable
and binding, and judgment on the award may be entered in any court having
jurisdiction thereof.

10



--------------------------------------------------------------------------------



 



  (c)   Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.     (d)   The parties hereto agree that this Section XV has
been included to rapidly and inexpensively resolve any disputes between them
with respect to this Agreement, and that this Section XV shall be grounds for
dismissal of any court action commenced by either party hereto with respect to
this Agreement, other than post-arbitration actions seeking to enforce an
arbitration award. In the event that any court determines that this arbitration
procedure is not binding, or otherwise allows any litigation regarding a
dispute, claim, or controversy covered by this Agreement to proceed, the parties
hereto hereby waive any and all right to a trial by jury in or with respect to
such litigation.     (e)   The parties shall keep confidential, and shall not
disclose to any person, except as may be required by law, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof.

SECTION XVI
SURVIVAL
     Section VII through, and including, Section XIX shall continue in full
force in accordance with their respective terms notwithstanding any termination
of the Period of Employment.
SECTION XVII
SEPARABILITY
     All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

11



--------------------------------------------------------------------------------



 



SECTION XVIII
NO CONFLICTS
     The Executive represents and warrants to the Company that he is not a party
to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Executive’s ability to execute this Agreement or to carry out his
duties and responsibilities hereunder.
SECTION XIX
SECTION 409A OF THE CODE

  (a)   Section 409A. Although the Company does not guarantee to the Executive
any particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Code Section 409A, and this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.     (b)   Separation From Service. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits subject to Code
Section 409A upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A (“Separation from Service”) and, for purposes of any such provision
of this Agreement, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean Separation from Service.     (c)  
Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.     (d)   Specified Employee. If the Executive is deemed on the date of
termination of employment to be a “specified employee”, within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, then:

12



--------------------------------------------------------------------------------



 



  (i)   With regard to any payment, the providing of any benefit or any
distribution of equity under this Agreement that constitutes “deferred
compensation” subject to Code Section 409A, payable upon separation from
service, such payment, benefit or distribution shall not be made or provided
prior to the earlier of (x) the expiration of the six-month period measured from
the date of the Executive’s Separation from Service or (y) the date of the
Executive’s death; and     (ii)   On the first day of the seventh month
following the date of the Executive’s Separation from Service or, if earlier, on
the date of death, (x) all payments delayed pursuant to this Section XIX shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal dates specified for them herein and (y) all distributions of
equity delayed pursuant to this Section XIX shall be made to the Executive.

  (e)   Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.

[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Mary R. Falvey         Mary R. Falvey        Executive Vice
President and Chief Human Resources Officer                /s/ Eric Danziger    
    Eric Danziger             

 